DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 05 April 2021.
Claims 1, 3, 12 and 14 have been amended.
Claims 1-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2021 has been entered.

Response to Arguments
Applicant's arguments filed 05 April 2021 have been fully considered but they are not persuasive.
Rejections Under 35 U.S.C. § 101
Step 2A Prong 1
Applicant argues that Examiner’s identification of “abating corruption of exchange items” does not fall under the sub-grouping of fundamental economic principles or practices and would require expansion beyond these enumerated sub-groupings. Applicant is mischaracterizing examiner’s argument and misquoting Examiner’s Office Action. Applicant quotes that Examiner stated “A marketing or sales activity is performed when abating corruption of the exchange items.” (remarks at p. 22) This is an incorrect quote of Examiner’s Final Office Action dated 01/07/2021. Rather, Examiner stated, “A marketing or sales activity is performed when generating (and determining to generate) an ID for an exchange item and processing the exchange item through use of the ID. Mitigating risk is performed when abating corruption of the exchange items.” Furthermore, Examiner is not expanding beyond the enumerated sub-groupings but rather explaining why the claims fall into commercial or legal interactions of marketing or sales activity or behavior or fundamental economic principles or practices of mitigating risk 
First, the rejection should identify the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG, laws of nature, or a natural phenomenon) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). There is no requirement for the examiner to provide further support, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), for the conclusion that a claim recites a judicial exception.  

For abstract ideas, the rejection should explain why a specific limitation(s) recited in the claim falls within one of the enumerated groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) or provide a justification for why a specific limitation(s) recited in the claim is being treated as an abstract idea if it does not fall within the enumerated groupings of abstract ideas in accordance with the “tentative abstract idea” procedure in the 2019 PEG. (October 2019 Update, p. 16)

	Examiner is not expanding beyond the enumerated sub-groupings but rather is providing an explanation for why the claiming why the recited claim is considered to be an exception as is required by the 2019 PEG and the October 2019 Update.
Applicant further recites various elements of Claim 1 and states that they do not recite any agreement in the form of marketing or sales activities, and that they do not recite mere risk mitigation techniques. Applicant appears to argue that in order to recite commercial or legal interactions, that the claim 
“In Prong One, examiners evaluate whether the claim recites a judicial exception.[20] This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO's prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”” (2019 PEG, page 54, column 1)

Furthermore the 2019 PEG is an incorporation of the results of many cases that have been held in regard to subject matter eligibility. 
“These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not ‘‘directed to’’ a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. This analysis is performed at USPTO Step 2A, and incorporates certain considerations that have been applied by the courts at step one and at step two of the Alice/Mayo framework, given the recognized overlap in the steps depending on the facts of any given case.” (2019 PEG, page 53, column 3)

As a result, Step 2A Prong 1 does not require adherence to a strict definition of the groupings and subgroupings of abstract ideas, but rather determine if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such. Validating and processing an exchange item is one part of a marketing or sales activity or behavior. While the claims may not outright state that they recite an agreement, their main purposes is to facilitate processing and 
Applicant further argues that simply because the claimed invention has a benefit of risk mitigation does not necessarily 
“It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility” (MPEP §2106.05(a)(I)) 

While it logically follows that simply because the claimed invention has a benefit of risk mitigation does not necessarily mean that the claim elements themselves are directed to risk mitigation. The specification clearly indicates that the invention is directed towards risk mitigation. (Specification at p. 5, lines 1-3 and 11-13 and p. 67, lines 10-23). Therefore the claims clearly recite the judicial exceptions of mitigating risk. 
Step 2A Prong 2
Applicant argues that the particular machine or manufacture recited in the claims is integral to the claims. Examiner respectfully disagrees. As is already shown in the prior Final 
Step 2B
Applicant states that examiner has named each of the elements of Claim 1 as abstract concepts. This is incorrect as is shown by the listing of various elements identified by the examiner that are not abstract yet do not render the claims eligible. (See FOA at pgs. 10-12).
Applicant appears to argue that the technical modifications present in the claim include the updating of the blockchain ledger and that the claims as a whole present a unique set of steps that improve secure data exchange and data verification. Examiner has already explained that an improvement to the business process(es) of fraud mitigation and/or exchange item management (e.g. a recited judicial exception) while might be an improvement to the judicial exception itself. Does not improve computers or technology (See FOA dated 01/07/2021, pgs. 3-4).
Regarding the updating of the blockchain and usage of blockchain as a technical improvement, the updating step is recited at a high-level of generality (i.e., as generally . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a method and a server for generating dynamic IDs for exchange items. These are a process and a machine which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and similar versions are found in claims 1 and 12:
Claims 1 and 12:
“determining… to convert an exchange item verified by a static identifier (ID) to an exchange item verified by a dynamic identifier (ID), wherein the exchange item includes exchange item information,…” 
“when determined, generating,…the dynamic ID for the exchange item;”
“updating,…, the exchange item stored in the digital wallet to…suspend the static ID;”
“verifying,…, the detected use and the exchange item based on the exchange item information and one or more secure data blocks of the secure chain of custody; and when…verifies the detected use and the 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “marketplace server”, “interface”, “memory”, or “computing network” nothing in the claims’ elements precludes the steps from practically being commercial or legal interactions. For example, but for the recited computer language, the limitations in the context of this claim encompasses marketing or sales activities or behaviors or could reasonably encompass mitigating risk. A marketing or sales activity is performed when generating (and determining to generate) an ID for an exchange item and processing the exchange item through use of the ID. Mitigating risk is performed when abating corruption of the exchange items. If a claim limitations, under their broadest reasonable interpretation, covers commercial or legal interactions or fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 

Claims 2 and 13:
“when the detected use is in accordance with the static ID, denying…the use”
Claims 8 and 19:
“suspending,…,the static ID”
Claims 5 and 16:
“interpreting an exchange item rule;”
“determining a security issue.”
Claims 9 and 20:
“facilitating,…completion of the purchase transaction;”
“facilitating,…payment distribution from the computing device to a merchant of the marketplace computing network;”
“facilitating,…completion of the sale of the exchange item;”
“facilitating,…payment distribution from a purchaser of the exchange item to the computing device;”
Claims 11 and 22:
“deleting,…,the static ID”

Dependent claims 3-4 and 14-15 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claims 3 and 14:
“…: the indication that the use of the static ID has been suspended in favor of use of the dynamic ID;”
“…: a copy of the static ID.”
Claims 4 and 15:
“the static ID including an exchange item serial number and an exchange item issuer ID, wherein the exchange item serial number is used at creation of the exchange item;”
“the dynamic ID including a marketplace computing network generated ID for the exchange item for use within the marketplace computing network.”

Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claims 1 and 12:
“…a marketplace server…”
“…a marketplace computing network…”
“…a digital wallet…”
“…wherein a digital wallet of a computing device of the marketplace computing network stores the 
“…a computing device…”
“…wherein the marketplace server has control over a secure chain of custody of the exchange item;”
“wherein the secure chain of custody of the exchange item is a blockchain ledger published…wherein the secure chain of custody indicates that the digital wallet stores the exchange item and the static ID;”
“updating,…the secure chain of custody of the exchange item to include a secure data block regarding the generating the dynamic ID and an indication that use of the static ID has been suspended in favor use of the dynamic ID…;”
“updating…the exchange item stored in the digital wallet to include the dynamic ID…”
“detecting,…use of the exchange item;”
The computer components (marketplace server, marketplace computing network, digital wallet, and computing device) are recited at a high level of generality (i.e. as a generic server, computing network, digital wallet, and computing 
The computer components mentioned above are not described in further detail within the applicant’s specification. Therefore examiner must interpret these elements as generic computer components.
The updating, downloading and detecting steps are recited at a high-level of generality (i.e., as generally updating, generally downloading and generally detecting) such that it amounts to no more than mere data gathering which is adding insignificant extra-solution activity. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The use of a blockchain ledger is implemented at a high level of generality (i.e. as simply using the technology as one would a simple database) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of blockchain ledgers. Generally linking the use of the judicial 
Dependent claims 3, 5-11, 14, and 16-22 contain the following additional elements:
Claims 3 and 14:
“storing,…:…”
“…the marketplace server…”
“…in the exchange item information database of the marketplace computing network:”
Claims 5 and 16:
“receiving a request…”
“…the computing device;”
“identifying a standard procedure of generating the dynamic ID for exchange items…”
“…a particular processor server…”
“…a particular brand server…”
“…a particular distributor server;”
“identifying a standard procedure of generating the dynamic ID…”
“waiting a predetermined time period;”
Claims 6 and 17:
“creating…the secure data block regarding the generating off the dynamic ID; and”
“adding,…, the secure data block regarding the generating the dynamic ID to the secure chain of custody of the exchange item, wherein the secure data block regarding the generating the dynamic ID includes a header section and a transaction section, and wherein the transaction section includes information regarding the generating of the dynamic ID and the indication that use of the static ID has been suspended in favor of use of the dynamic ID.”
“…the marketplace server…”
Claim 7 and 18:
“generating a random alphanumeric value;”
“applying a deterministic function on at least part of the exchange item information;”
“applying an encrypting function on at least part of the exchange item information;”
“applying an encoding function on at least part of the exchange item information;”
“applying at least one of a mathematical function and a logical function on at least part of the exchange item information.”
Claims 8 and 19:
“…the digital wallet…”
“…the computing device…”
“accessing,…, the digital wallet associated with the exchange item;”
“downloading,…,the dynamic ID to the digital wallet”
“notifying,…that the static ID is suspended in favor of the dynamic ID;”
“…the marketplace server…”
“updating,… the secure chain of custody of the exchange item to include a secure data block regarding the updating the digital wallet, wherein the secure data block regarding updating the digital wallet is included in the secure chain of custody of the exchange item, wherein the secure 
Claims 9 and 20:
“updating,…the exchange item information to reflect the completed sale and the payment distribution.”
“…the marketplace server…”
“updating,…the exchange item information to reflect the completed sale and the payment distribution.”
Claims 10 and 21:
“sharing,…security parameters…, wherein the security parameters allow the computing device to access sections of the secure chain of custody of the exchange item relevant to the generation of the dynamic ID and the updating of the digital wallet.”
“…the marketplace server…”
“…the computing device…”
Claims 11 and 22:
“…the marketplace server…”
“…the digital wallet…”
“…the computing device…”
“accessing,…,the digital wallet associated with the exchange item;”
“downloading,…, the dynamic ID to the digital wallet”
“notifying,…that the static ID has been replaced with the dynamic ID;”
“updating,…the secure chain of custody of the exchange item to include a secure data block regarding the updating the digital wallet, wherein the secure data block regarding updating the digital wallet is included in the secure chain of custody of the exchange item, wherein the secure data block regarding updating the digital wallet includes a header section and a transaction section and wherein the transaction section includes information regarding updating the digital wallet.”
These elements are recited at a high level of generality (i.e., as simply updating, accessing, downloading, receiving, identifying, creating, generating, applying, notifying, and sharing) such that is amounts to no more than mere data 
The computer components (marketplace server, marketplace computing network, digital wallet, and computing device) are recited at a high level of generality (i.e. as a generic server, computing network, digital wallet, and computing device) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The use of a blockchain ledger is implemented at a high level of generality (i.e. as simply using the technology as one would a simple database) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of blockchain ledgers. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)

The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are disclosed in applicant’s specification. The user devices are described as any electronic device that can communicate data, process data, and/or store data (See page 7, lines 3-7.) The server is described as containing generic computer components (See page 10, lines 14-29 and Fig. 3.) The digital wallet is described as storing generic digital wallet information (See page 17, lines 28-33.) The network used is described as any of a number of generic networks (See page 9, lines 28-30 and page 10, lines 18-21.) Therefore by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering which only adds 
(identifying protocol, and updating/creating data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for receiving/downloading/sharing data and sending notifications) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
(for generating random alphanumeric values and applying various encrypting techniques) Performing repetitive calculations, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Discussion of the Prior Art
The following is a discussion of the closest prior art of reference:
Breck et al. (US 7,627,531 B2) discloses assigning a temporary secondary transaction number to a card and declining a card if the physical number is used. 
Lingham et al. (US 2016/0267474 A1) discloses use of blockchain with gift cards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toomer (US 2009/0210308 A1) describes a method of creating secure dynamic identifiers that can be based off of a transaction card’s serial number.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691